In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-09-00055-CR

______________________________



JAMES RUSSELL ISHMAEL, Appellant


V.


THE STATE OF TEXAS, Appellee





On Appeal from the 8th Judicial District Court

Hopkins County, Texas

Trial Court No. 0719545







Before Morriss, C.J., Carter and Moseley, JJ.

Memorandum Opinion by Justice Moseley


MEMORANDUM OPINION


	James Russell Ishmael has filed a notice of appeal from his conviction on his plea of guilty
pursuant to a plea bargain.  He was convicted of a third offense of driving while intoxicated and
sentenced to five years' imprisonment.  Sentence was imposed on January 30, 2009, and his notice
of appeal was filed on February 23, 2009.  We have received a record containing a certification of
right to appeal which indicates both that this is a plea-bargain case, and thus Ishmael has no right of
appeal, and that he has waived his right of appeal.  The record also contains a copy of the plea
agreement, which is consistent with the sentence actually imposed.
	Unless a certification, showing that a defendant has the right of appeal, is in the record, we
must dismiss the appeal.  See Tex. R. App. P. 25.2(d).  Because the trial court's certification
affirmatively shows Ishmael has no right of appeal, and because the record before us does not reflect
that the certification is incorrect, see Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005),
we must dismiss the appeal.
	We dismiss the appeal for want of jurisdiction.  


						Bailey C. Moseley
						Justice

Date Submitted:	March 3, 2009
Date Decided:		March 4, 2009

Do Not Publish

g to review, his issue on appeal is overruled.


	We affirm the judgment.

							Donald R. Ross
							Justice

Date Submitted:	September 5, 2006
Date Decided:	December 14, 2006


1. McDaniel submitted, as attachments to his motion for new trial, articles of limited
partnership for "NE-TEX CONSTRUCTION, LTD." and the 2005-2006 registration renewal,
indicating ownership by "NE-TEX CONSTRUCTION LTD.," for the truck that had caused
the damage in 2004. The motion for new trial was overruled by operation of law.  McDaniel
does not appeal this issue, thus not preserving the new evidence complaint. See Tex. R.
App. P. 33.1(b).